Citation Nr: 9909972	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an automobile and/or adaptive equipment 
allowance under 38 C.F.R. § 3.808 (1998).

2.  Entitlement to an increased evaluation for service-
connected bilateral adrenomyeloneuropathy of the legs, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
June 1987 and from January 1991 to October 1991.

The issues currently on appeal to the Board of Veterans' 
Appeals (Board) arise from May and December 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied a disability 
rating above 40 percent for service-connected bilateral 
adrenomyeloneuropathy of the legs and which denied 
entitlement to an automobile and/or an adaptive equipment 
allowance under 38 C.F.R. § 3.808 (1998).  The veteran 
disagreed with these decisions and perfected appeals of them 
in a timely fashion.

The Board notes that following the veteran's filing of a 
substantive appeal in the matter of entitlement to an 
increased rating, the RO issued a January 1998 rating 
decision increasing the assigned disability rating to 60 
percent.  As a higher schedular rating is theoretically 
available for this disability, and as the veteran has not 
affirmatively expressed satisfaction with the 60 percent 
rating or withdrawn the appeal of this issue, the issue 
remains in appellate status for the Board's consideration.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the veteran had an opportunity to 
testify concerning the seriousness of his disability as well 
as the restrictions imposed by it at an RO hearing held in 
October 1997, and at a hearing before the undersigned at the 
RO in October 1998.  See 38 U.S.C.A. §§ 7102, 7107 (West 
Supp. 1997).



REMAND

The veteran essentially contends that his service-connected 
neurological disorder of the legs is worse than the currently 
assigned disability evaluation would suggest and therefore 
seeks a higher rating.  He also seeks an allowance for either 
a specially adapted automobile or for adaptive equipment for 
use in an automobile under 38 C.F.R. § 3.808.  A review of 
the claims file indicates that further development of the 
case is warranted.

The veteran currently is service-connected for a bilateral 
neurological disorder of the legs that is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (1998), which 
pertains to paralysis of the sciatic nerve.  He has been 
assigned a 60 percent evaluation for each leg, which, under 
the code, correlates with severe, incomplete paralysis with 
marked muscular atrophy.  In order to qualify for an 80 
percent evaluation under this diagnostic code, the veteran 
would have to demonstrate complete paralysis, which entails 
the foot dangling and dropping, no active movement possible 
of the muscles below the knee and weakened or lost flexion of 
the knee.  

During his hearings, the veteran testified that he had major 
difficulties ambulating more than short distances, that he 
would find himself on the verge of tripping or falling while 
walking with a cane at least six times per day, that he had 
difficulty moving the muscles of his feet in a "heel-to-
toe" motion and that he could not arise from a seated 
position with his leg muscles, but rather had to use his 
arms.  He testified in general to a weakness of the leg 
muscles.  In April 1997, the veteran underwent a VA medical 
examination, and the examiner found bilateral spasticity and 
foot drop, a "slapping" movement on walking, and major 
difficulties with gait.  However, there are no findings 
respecting the veteran's ability to move the muscles below 
the knee, nor are there findings respecting knee flexion - 
neither in the examination report, nor in the VA medical 
records that have been submitted.

Because this information is not available, the Board is not 
satisfied that there is sufficient evidence to rate the 
veteran without obtaining a new VA medical examination that 
is responsive to the rating criteria.  See 38 C.F.R. § 4.2 
(1998); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
Therefore, this should be done.

The Board will also defer adjudication of the issue of 
entitlement to an automobile allowance, as this may depend on 
the outcome of the issue of entitlement to an increased 
rating.  It is also necessary to defer consideration of this 
issue because the authorizing regulation, 38 C.F.R. § 3.808, 
contains independent criteria which must be demonstrated by 
medical evidence, and it would be apposite to have the 
medical examiner on remand make findings responsive to the 
criteria in this regulation as well.

In deference to the veteran's expressed dissatisfaction with 
the examiner who conducted the April 1997 examination, a 
different physician should conduct the new examination.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder reports of 
treatment of adrenomyeloneuropathy of 
both legs by the VAMC in Lyons, New 
Jersey, and from the VAMC in East Orange, 
New Jersey, from December 1997 to date.  
The RO should also obtain and associate 
with the claims folder any other records 
identified by the veteran that are not 
currently associated with the record.  If 
any records are unavailable, or any 
search for records yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating all available 
outstanding medical records with the 
claims file, the RO should schedule the 
veteran for VA neurologic and orthopedic 
examinations to determine the severity of 
his service-connected 
adrenomyeloneuropathy of both legs.  A 
physician, or physicians, other than the 
physician who conducted the April 1997 
examination should conduct these 
examinations.  The entire claims folder, 
along with a copy of this REMAND, should 
be provided to and reviewed by the 
examiners.  After conducting all 
appropriate tests and studies, and 
recording all pertinent clinical 
findings, the examiners should render all 
appropriate diagnoses and should make the 
following determinations, as appropriate 
to their respective areas of expertise:

a.  Determine whether there is 
muscular atrophy and if so whether 
it is marked; determine whether 
active movement of the muscles below 
the knee is possible.

b.  Determine whether one or more of 
the feet dangles and drops.

c.  Determine the flexion of the 
knee in degrees, and determine 
whether there is weakened or lost 
flexion of the knee; determine 
whether there is ankylosis of one or 
both knees or of one or both hips.

d.  Determine whether, and to what 
extent (i.e., partial, complete) 
there is functional loss of use of 
one or both feet.

e.  Finally, the examiners should 
elicit a comprehensive employment 
history from the veteran, to include 
a description of his functions and 
duties on the job and the amount of 
time spent standing, sitting and 
walking on the job.  The examiners 
should then determine the impact of 
the veteran's disability picture on 
his employment.

If the examiners are unable to answer any 
of the questions posed, they should so 
state and explain why.  All examination 
findings, along with the complete 
rationale for any conclusions or opinions 
expressed (to include reference to 
pertinent medical evidence of record) 
should be set forth in a typewritten 
report.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claims of entitlement to an increased 
evaluation for the service connected 
adrenomyeloneuropathy of the legs and of 
entitlement to an automobile and/or 
adaptive equipment allowance under 
38 C.F.R. § 3.808 in light of all 
relevant evidence, and all pertinent 
legal authority, to include 38 C.F.R. 
§ 3.321 (1998).

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication.  No inference should be drawn 
regarding the final disposition of these claims.  The veteran 
need take no action until otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







